                                           Case 3:20-cv-06558-RS Document 6 Filed 01/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         MICHAEL BALZARINI,
                                   7                                                     Case No. 20-cv-06558-RS (PR)
                                                       Plaintiff,
                                   8
                                                v.                                       ORDER REOPENING ACTION
                                   9
                                         GAVIN NEWSOM, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal civil rights action was dismissed because plaintiff failed to file an
                                  14   application to proceed in forma pauperis (IFP), or pay the full filing fee of $400.00, by the
                                  15   deadline. (Dkt. Nos. 3 and 4.) Since dismissal, plaintiff has filed an IFP application.
                                  16   (Dkt. No. 5.) Accordingly, the action is REOPENED. The Clerk is directed to modify the
                                  17   docket accordingly.
                                  18          The judgment and the order of dismissal are VACATED. (Dkt. Nos. 3 and 4.)
                                  19   Plaintiff’s complaint and his IFP motion will be reviewed in separate orders.
                                  20          IT IS SO ORDERED.
                                  21                    2021
                                       Dated: January ___,
                                                                                         _________________________
                                  22
                                                                                            RICHARD SEEBORG
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
